DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-7), drawn to a yarn, in the reply filed on 03/15/2021 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.

Information Disclosure Statement
The information disclosure statement filed 07/01/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
This objection specifically applies to the following foreign patent documents which have been lined through on the IDS because a full (legible) copy was not provided:
WO 2013019246 A1
WO 2005024581 A2
WO 2000444688 A2
CN 106167933 A
JP H06166947 A


https://www.youtube.com/watch?v=4dyRIKZRDgw&t=18s
http://www.alize.gen.tr/?is=urun-detay&id=205
Video surveillance research in retailing, Publication date: 2000 - Inventor/Author: Malcolm Kirkup, et al.
Camera observation of customer behaviour in fashion retailing: methodological propositions, Publication date: 1998; Inventor/Author: Christopher A Dodd; Ian Clarke

The Examiner also notes that the following U.S. Patent Publications cited on the information disclosure statement filed 07/01/2019, although indicated as considered, are not regarded to be relevant to the disclosed invention:
US 2012/0130774 A1
US 2007/0043608 A1

As stated in the instant specification, the present invention generally related to the art of knitting and, more particularly, to a sequentially loopy yarn and method of knitting non-random discrete designs (see Pg. 1) and is classified in at least D04B1/126. The patent publications listed above relate to methods of capturing and analyzing customer behavior classified in the G06Q area. Therefore, it appears there is zero overlap in the scope of the claimed invention and the inventions of the above documents. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the specification is not regarded to provide proper antecedent basis for Claims 5-7. The specification as originally filed does not include the phrase “indicating means . 
The disclosure is further objected to because it contains an embedded hyperlink and/or other form of browser-executable code at least at Pgs. 1-2. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 5, the claim at hand recites the limitation “indicating means for demarcating said additional loops from said loops for creating stitches”. Per the 3-prong test, said limitation (A) includes the word “means”, (B) includes functional language “for demarcating”, and (C) is not further modified by sufficient structure, material, or acts for performing the claimed function. The Examiner notes that the phrase “indicating” is not regarded to impart any structure to the means for demarcating. 
The “indicating means for demarcating” recited in Claim 5 is regarded to be defined by dependent Claims 6 and 7 of the instant application. Accordingly, said indicating means is defined as (1) a color for said additional loops different from said colors “C1”, “C2” … “Cn” or (2) a means comprising a physical marker or tag separating said additional loops from remaining loops on said yarn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites a yarn “further comprising additional loops at the beginning and end of the yarn”. Claim 4 recites a yarn according to Claim 3 wherein at least two additional loops are provided. However, it is the Examiner’s position that the limitation “additional loops” in Claim 3 .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or      nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over ArtisticYarn (Offer for Sale of "Sheepish" Picture Yarn at artisticyarnbyabi.com) in view of GoodKnitKisses (“How to Use Loops Yarn (Knit, Purl, Twist, Cables, Bind Off, Change Yarn)” YouTube Video). A transcript and timestamped stills of the GoodKnitKisses video are included with the Office Action and are referred to herein for citations.
Regarding Claim 1, ArtisticYarn teaches a self-patterning yarn that creates a multi-colored non-random discreet sheep design when the continuous yarn is knitted into a work formed of “p” courses and “q” wales (see image of knit socks with sheep pattern). The yarn is sequentially colored along its length with three colors (green, black, and white) to correspond to the colors of the stitches over said p courses and q wales that form said design (see image of multicolored yarn skein and the resulting knit article). ArtisticYarn does not teach a yarn comprising loops. 
In the analogous art of yarns for knitting, GoodKnitKisses teaches a yarn comprising a continuous strand formed with equally spaced, equally dimensioned loops (see Fig. 1 & 

Regarding Claim 2, ArtisticYarn in view of GoodKnitKisses teaches the yarn according to Claim 1 above wherein the yarn comprises 3 colors (i.e. n=3). The combination does not explicitly teach yarn for knitting a design wherein the yarn only contains two colors (i.e. n=2). However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to omit all but two colors of yarn since the omission of an element and its function in a combination where the remaining elements perform the same function involves only routine skill in the art. See § MPEP 2144.04 II. One of ordinary skill in the art would have been motivated to do so in order to simplify the design of the knitted work and would have reasonably expected success in practicing the invention of the prior art combination with only two colors. 

Regarding Claims 3-4, ArtisticYarn in view of GoodKnitKisses teaches the yarn according to Claim 1 above. GoodKnitKisses suggests that loops, other than those required to form the knit work, are required at the beginning of the looped yarn for seaming in or stitching in (see Figs. 3 and 4 & Transcript Lines 25-29) and at the end of the looped yarn to create a tail for binding off (see Figs. 5 and 6 & Transcript Lines 115-123). Therefore, it would have been . 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over
Regarding Claims 5 and 7, ArtisticYarn in view of GoodKnitKisses teaches the yarn according to Claim 3 above but the combination does not teach a yarn comprising an indicating means for demarcating said additional loops from said loops for creating said stitches. In the analogous art of flexible filaments to be used in forming a textile product, Smith teaches a yarn (100) including stitch indicators (112x) that visually divide the length of material into a plurality of segmented regions (see [0063] and Fig. 1). The stitch indicators are intended to provide sensory indications that specify information to guide a user in forming the textile product by suggesting where at least one part of a maneuver is to be executed (see [0012] and [0063]). Said maneuver may be a single stitch or a plurality of movements (stitches) in sequence (see [0015]). 
Smith also suggests that the different methods of manipulating a yarn are difficult to learn but providing such indicators provides a guide for novice users (see [0227]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the yarn of ArtisticYarn in view of GoodKnitKisses with stitch indicators between the additional loops for trails/bindoffs and those loops for stitching the work to provide a sensory indicator to the user that a certain knitting maneuver should be performed 
As seen in Fig. 1, the stich indicator 112X is an object (such as a bead) which is physically attached to the yarn (see [0063] and [0070]) and is therefore regarded to meet the limitation of the instant claims wherein the yarn comprises a indicating means for demarcation and said indicating means comprises a “physical marker”.    

Regarding Claim 6, ArtisticYarn in view of GoodKnitKisses and Smith teaches the yarn according to Claim 5 above. Smith also teaches that the yarn between stitch markers (corresponding to segments 114X) may be different colors (see [0074]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the yarn of the prior art combination above such that the loops outside of the stitch markers (i.e. the additional loops) are a different color than those loops inside the markers (i.e. the loops for creating stitches of the knitted article). One of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP 2143 § (A). 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789